DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on 02/22/2021 was entered.
Amended claims 1-6 and 8-20, 23-31 are pending in the present application.
Applicants elected previously without traverse of Group I, drawn to a non-integrating viral delivery system and a pharmaceutical composition comprising the same viral delivery system.
Applicants also elected without traverse the following species: (i) human papillomavirus episomal origin of replication; (ii) SEQ ID NO: 1; (iii) both E1 and E2; (iv) miRNA; and (v) the sequence of at least two initiator proteins is present on a single discrete plasmid or a non-integrating viral vector. 
Accordingly, claims 25-31 were withdrawn previously from further consideration because they are directed to a non-elected invention.  Additionally, claims 8-14, 17 and 19-20 were also withdrawn previously from further consideration because they are drawn to non-elected species.
Therefore, amended claims 1-6, 15-16, 18 and 23-24 are examined on the merits herein with the above elected species.

Priority

	Upon review of the specifications of the above PCT/US2016/066185 and provisional applications, and comparison with the specification of the present application it is determined that amended claims 1-6, 15-16, 18 and 23-24 are only entitled at best to the effective filing date 12/08/2016 of the provisional application 62/431,760.  This is because there is no written support in the provisional application 62/347,552 for the specific concept of a non-integrating viral delivery system comprising a heterologous viral episomal origin of DNA replication having at least 95% sequence identity with SEQ ID NO: 1 (the 946-basepair sequence).

Response to Amendment
	The rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for Lack of Written Description was withdrawn due to the deletion of “operative fragments thereof” in currently amended claim 16.

Claim Objections
Claim 1 is objected to because of the limitation “the heterologous viral episomal origin of DNA replication comprises at least 95% sequence identity with SEQ ID NO: 1”.  It appears that Applicants inadvertently omitted the phrase “a sequence having” between the terms “comprises” and “at least” in the above limitation.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3-6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Dependent claims 3-6 recite the limitation “comprises a papillomavirus episomal origin of DNA replication”, “comprises a human papillomavirus”, “comprises a human papillomavirus type 16 (HPV16) episomal origin of DNA replication” and “comprises an HPV16 long control region (LCR)”, respectively, and all of these claims are dependent on currently amended independent claim 1 which already recites specifically “wherein the heterologous viral episomal origin of DNA replication comprises at least 95% sequence identity with SEQ ID NO: 1”.  It is noting that SEQ ID NO: 1 is the specific 946-basepair human papillomavirus type 16 sequence, and not any human HPV16 LCR or any human HPV episomal origin of DNA replication comprising a sequence having at least 95% sequence identity with SEQ ID NO: 1, let alone any human papillomavirus or any papillomavirus episomal origin of replication; and therefore these dependent claims at least fail to further limit the subject matter of currently amended independent claim 1.  Applicant may cancel the claim(s), amend This is a new ground of rejection necessitated by Applicant’s amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Amended claims 1-6, 15-16, 18 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Lauermann (US 6,635,472) in view of Schick et al (WO 2011/119942), Ramirez Martinez et al (WO 2015/078999), Apt et al (US 6,399,383), Krajinovic et al (J. Gen. Virol. 72:2573-2576; 1991) and Seedorf et al (Virology 145:181-185, 1985).  This is a modified rejection necessitated by Applicant’s amendment.
The instant claims are directed to a non-integrating viral delivery system comprising the components recited in independent claim 1, wherein the at least one initiator protein, when expressed, functions to regulate expression of the second sequence and wherein the heterologous viral episomal origin of DNA replication comprises at least 95% sequence identity with SEQ ID NO: 1; and a pharmaceutical composition comprising the same non-integrating viral delivery system and at least one pharmaceutically acceptable carrier.  
With respect to the elected species, Lauermann disclosed at least a recombinant retrovirus comprising an inserted ori derived from a DNA virus capable of replicating in vertebrate cells that allows the retrovirus following the reverse transcription to efficiently replicate as extrachromosomal or episomal DNA without the necessity of integration into the host cell chromosome (see at least the Abstract; Summary of the Invention; particularly col. 6, lines 49-55; col. 7, lines 4-65; col. 10, lines 40-51; and Example 3).  Lauermann stated explicitly “[t]he present invention is directed to a polynucleotide construct comprising retroviral sequences encoding at least one long terminal repeat (LTR) of a retroviral genome and can contain an ori, the retroviral sequences including one or more mutations that effectively disable the process of integration of viral DNA into host chromosomal DNA” (col. 6, lines 49-55); “[t]he one or more mutations may involve an integrase gene mutation and the like” (col. 7, lines 11-12); “[t]he polynucleotide constructs preferably further comprise a foreign gene (foreign to the retrovirus), such as a vertebrate gene, more preferably a mammalian gene, most preferably a human gene.  For gene therapy applications, the foreign gene is preferably one that is either defective or absent from the host, or the host’s cells, to which the polynucleotide constructs or resulting virus particles are administered” (col. 7, lines 30-37); and “[t]he polynucleotide construct contains retroviral sequences from retroviral genomes selected from, though not limited to, HIV, HTLV, MLV, AMV…..The ori, on the other hand, may be selected from one that is found in a DNA virus.  Generally, the DNA virus may be selected, for example, from papova viruses or herpes viruses.  Examples of papova viruses include, but are not limited to SV40, human or bovine papilloma virus (HPV or BPV), the recombinant virus comprises but is not limited to at least one LTR, gag, pol, env and other genes of human immunodeficiency virus type (HIV) and ori and large T antigen of simian virus 40 (SV40).  The ori and large T antigen sequences of SV40 (SV40) can be replaced (but is not limited) by the equivalents from BK virus (BKV), JC virus (JCV), herpes simplex virus (HSV) or papillomavirus like HPV or BPV.  The recombinant viruses are capable of carrying the nucleic acids of interest, infect and replicate efficiently in broad range of cells and animals without the necessity of integrating into the host genome” (col. 10, lines 40-51).  These statements indicate clearly that the recombinant non-integrating virus harboring a mutated/defective integrase gene, a heterologous viral episomal origin of replication (e.g., SV40 ori), a sequence encoding at least one initiator protein specific for the heterologous viral episomal origin of replication (e.g., SV40 large T antigen), and a gene of interest are on a single viral vector.  In exemplification 3, Lauermann constructed a non-integrating HIV self-replicating HIV-1 LAI virus harboring SV40 ori and large T-antigen upstream the 3U LTR and a partial nef deletion, along with a mutated integrase protein rendering the virus integration defective.  Lauermann also taught that the virus in the supernatant fluid or purified virus/vector can be administered at least to a mammal in need of gene therapy in the form of a pharmaceutical composition (col. 12, lines 42-59; col. 13, lines 25-41).
	Lauermann did not teach explicitly at least a non-integrating retroviral delivery system comprising the sequence encoding the at least one initiator protein specific for the heterologous viral episomal origin of replication (e.g., both E1 and E2, elected species) under the control of an inducible promoter; and/or a foreign gene in the non-integrating retroviral delivery system includes miRNA (elected species), and wherein the heterologous viral episomal origin of replication comprises a sequence having at least 95% sequence identity with SEQ ID NO: 1 (the 946-basepair human HPV16 sequence comprising HPV16 episomal origin of replication and HPV16 long control region (LCR) with binding sites for E1 and E2).
	Before the effective filing date of the present application (12/08/2016), Schick et al already taught at least a BPV-based episomal vector system that permits transient, controlled and regulatable expression of reprogramming genes that induce iPSC production without permanent introduction of these genes into the somatic cell genome, in which system expression of BPV E1 and/or BPV E2 polypeptides are under the control of an inducible promoter (e.g., tetracycline inducible system, metallothionein promoters induced by heavy metals, insect steroid hormone-related promoters responsive to ecdysone or related steroids such as muristerone) (see at least Abstract;  Brief Summary of the Invention; particularly paragraphs [0003], [0011], [0037], [0039], [0047], and [0056]).  Schick et al also stated “[r]eprogramming genes are encoded on episomal plasmids containing a BPV MO and a BPV MME.  In addition, plasmids containing a BPV MO and a BPV MME are constructed to express BPV E1 and BPV E2 under the control of an inducible promoter.  In some aspects, BPV E1 and BPV E2 are under the control of the same inducible promoter.  In some aspects, BPV E1 and BPV E2 are under the control of different inducible promoters…Alternatively, BPV E1 and BPVE2 are encoded on the same plasmid under the control of one inducible BPV E1 and BPV E2 are provided in cis on the same episomal plasmids containing reprogramming genes along with a BPV MO and a BPV MME.  This is also supported by the statement “In some aspects of the invention, a vector encoding SV40 Tag also encodes one or more reprogramming genes” (last sentence on page 20).
	Additionally, Ramirez Martinez et al also taught using non-integrative lentiviral vectors containing a eukaryotic origin of replication to deliver a polynucleotide of interest encoding a polypeptide or protein, or encoding a microRNA, a siRNA or a shRNA, or a combination thereof to both dividing and non-dividing eukaryotic cells (Abstract; Summary of the Invention; particularly page 20, lines 4-10; page 22, line 32 continues to line 2 on page 23; page 38,  and lines 6-9).
Before the effective filing date of the present application, Apt et al already disclosed human papillomavirus vectors useful in gene therapy, and such a vector contains E1 and E2 coding regions from a benign or low-risk human papillomavirus and an LCR region from a human papillomavirus comprising an origin of replication comprising binding sites for the E1 and E2 proteins (Abstract; Summary of the Invention; particularly col. 7, line 64 continues to line 21 on col. 8; Fig. 2 and issued claims 1-40).  Apt et al stated explicitly “A suitable vector includes E1 and E2 coding sequences from a human papillomarius operably linked to a promoter and enhancer, an LCR region including at least an origin of replication including binding sites for E1 and E2, and an expression cassette.  The E1 and E2 coding sequences are from a benign or low risk human papillomavirus….The LCR region is from a human papillomavirus but not necessarily a papillomavirus with benign or low risk as the LCR region alone does not confer oncogenic potential.  The expression cassette encodes a therapeutic gene and/or a marker gene operably linked to a promoter and other regulatory sequences that ensure expression.  The E1 and E2 sequences are typically full-length protein coding sequences although sequences encoding fragments can also be used provided the fragments retain similar activity to the full-length sequences.  The E1 and E2 vectors are typically linked to the promoter and enhancer with which they are naturally associated.  However, other promoters and enhancers can also be used.  In this case, the E1 and E2 open-reading frames can be linked to a single promoter/enhancer, as occurs in the HPV-2 genome, or can be separately linked to two promoter/enhancer combinations” (col. 7, line 64 continues to line 21 on col. 8).
Moreover, Krajinovic et al already sequenced PCR products covering part of the LCR of human papillomavirus type 16, and the LCR sequence (nucleotides 7151-100) presented in Fig. 4 exhibits 90% sequence identity to SEQ ID NO: 1 (946 bp) of the present application or 100% local similarity to nucleotides 93-946 of SEQ ID NO: 1 (Abstract; page 2574, right column, last paragraph; Fig. 4; and attached sequence search below). 
Furthermore, Seedorf et al also disclosed a complete human papillomavirus type 16 DNA genome comprising the sequence of nucleotides 7059-7150 that is 100% identical to the sequence of nucleotides 1-92 of SEQ ID NO: 1 (946 bp) of the present application (Abstract; Fig. 3; and attached sequence search below).
Accordingly, it would have been obvious for an ordinary skilled artisan before the effective filing date of the present application to modify at least the non-integrating, placing the sequence encoding human or bovine E1 and E2 proteins (the equivalent of SV40 large T antigen) under the control of an inducible promoter; selecting a foreign gene encoding at least a microRNA for delivery into a cell; as well as selecting a human HPV16 LCR containing an HPV16 episomal origin of replication, binding sites for E1 and E2 proteins and comprising nucleotides 7059-100 (numbering according to Fig. 4 in the Krajinovic reference) in the HPV16 genome for the non-integrating viral delivery system, in light of the teachings of Schick et al, Ramirez Martinez et al, Apt et al, Krajinovic et al and Seedorf et al as presented above. 
An ordinary skilled artisan would have been motivated to carry out the above modifications for the following reasons:  (1) Schick et al already constructed successfully at least a BPV-based episomal vector system that permits transient, controlled and regulatable expression of reprogramming genes that induce iPSC production without permanent introduction of these genes into the somatic cell genome, in which system expression of BPV E1 and/or BPV E2 polypeptides are under the control of an inducible promoter; (2) Ramirez Martinez et al already taught using non-integrative lentiviral vectors to deliver a polynucleotide of interest encoding a polypeptide or protein, or encoding a microRNA, a siRNA or a shRNA, or a combination thereof to both dividing and non-dividing eukaryotic cells; (3) Apt et al already disclosed human papillomavirus vectors useful in gene therapy, and such a vector contains E1 and E2  an LCR region from a human papillomavirus comprising an origin of replication comprising binding sites for the E1 and E2 proteins; and the LCR region is from a human papillomavirus that is not necessarily from a papillomavirus with benign or low risk as the LCR region alone does not confer oncogenic potential; and (4) Krajinovic et al already disclosed a HPV16 LCR sequence comprised of nucleotides 7151-100 as depicting in Fig. 4 that exhibits 90% sequence identity to SEQ ID NO: 1 (946 bp) or 100% local similarity to nucleotides 93-946 of SEQ ID NO: 1 of the present application while Seedorf et al also disclosed a complete human papillomavirus type 16 DNA genome comprising the sequence of nucleotides 7059-7150 that is 100% identical to the sequence of nucleotides 1-92 of SEQ ID NO: 1 (946 bp) of the present application; and therefore a human HPV16 LCR sequence comprising nucleotides 7151-100 with a 5’ end extension of nucleotides of 7059-7150 containing human HPV16 episomal origin of DNA replication and binding sites for E1 and E2 proteins is 100% identical to SEQ ID NO: 1 of the present application.  Please also note that the primary Lauermann reference already disclosed explicitly a recombinant non-integrating virus harboring a mutated/defective integrase gene, a heterologous viral episomal origin of replication (e.g., SV40 ori), a sequence encoding at least one initiator protein specific for the heterologous viral episomal origin of replication (e.g., SV40 large T antigen), and a gene of interest on a single viral vector.
The modified viral delivery system resulting from the combined teachings of Lauermann, Schick et a, Ramirez Martinez et al, Apt et al, Krajinovic et al and Seedorf et al is indistinguishable from and encompassed by the viral delivery system of the present 
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Lauermann, Schick et al, Ramirez Martinez et al, Apt et al, Krajinovic et al and Seedorf et al, coupled with a high level of skill for an ordinary skilled artisan in the relevant art.  
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Lauermann (US 6,635,472) in view of Schick et al (WO 2011/119942), Ramirez Martinez et al (WO 2015/078999), Apt et al (US 6,399,383), Krajinovic et al (J. Gen. Virol. 72:2573-2576; 1991) and Seedorf et al (Virology 145:181-185, 1985) as applied to claims 1-6, 15-16, 18 and 24 above, and further in view of Krause et al (US 2015/0176006).
The combined teachings of Lauermann, Schick et al, Ramirez Martinez et al, Apt et al, Krajinovic et al and Seedorf et al were presented above.  However, none of the cited references teaches and/or suggests specifically the use of a CCR5 miRNA. 
Before the effective filing date of the present application, Krause et al already taught at least a recombinant nucleic acid molecule that forms a hair pin structure to down-regulate human CCR5 gene (CCR5 miRNA) in a cell in the form of an episomal vector (Abstract; Summary of the Invention; particularly paragraphs [0007], [0012], [0020], [0033], [0059]-[0063]; Examples 1-4 and Figs. 1-3).  Krause et al stated an important HIV co-receptor critically involved in the process of host cell infection.  The studies employ modified HeLa cells that stably express human CCR5 at a level significantly higher as compared to native immune cells.  Upon expression of the newly designed RNA molecules the efficiency of CCR5 down-regulation is increased by 100% as compared to previously available targeted RNA expression vectors” (paragraph [0033]).
Accordingly, it would have been obvious for an ordinary skilled artisan before the 
effective filing date of the present application to further modify the combined teachings of Lauermann, Schick et al, Ramirez Martinez et al, Apt et al, Krajinovic et al and Seedorf et al by also selecting a foreign gene or a polynucleotide of interest encoding a CCR5 miRNA to down-regulate CCR5 expression in cells of interest such as immune cells, in light of the teachings of Krause et al as presented above. 
An ordinary skilled artisan would have been motivated to further carry out the above modification because Krause et al already taught successfully preparing at least a recombinant nucleic acid molecule that forms a hair pin structure to down-regulate human CCR5 gene (CCR5 miRNA) in a cell in the form of an episomal vector; and noted that CCR 5 is an important HIV co-receptor critically involved in the process of host cell infection. 
The modified viral delivery system resulting from the combined teachings of Lauermann, Schick et al, Ramirez Martinez et al, Apt et al, Krjinovic et al, Seedorf et al and Krause et al is indistinguishable from and encompassed by the viral delivery system of the present application. 

Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Response to Argument
Applicant’s arguments related to the above 103 rejections in the Amendment filed on 02/22/2021 (pages 9-11) have been fully considered, but they are respectfully not found persuasive for the reasons discussed below. 
Applicants argued basically that with currently amended independent claim 1 reciting specifically the limitation “heterologous viral episomal origin of DNA replication comprises at least  95% sequence identity with SEQ ID NO: 1” a skilled in the art would not have a reasonable expectation of success in combining the teachings of six references to arrive at the claimed composition.  Moreover, Applicants argued that the present application demonstrated that selection and/or truncation of the LCR sequence results in substantially different outcomes for both induced and basal episomal copy numbers in transduced cells as shown in Fig. 12 and pages 16-18.  Therefore, due to the variability of outcomes based on the length of the LCR, Applicant’s selection of a sequence having at least 95% identity to SEQ ID NO: 1 (the 946-basepair sequence) was not obvious to try nor did it yield predictable results and none of cited references alone or in combination taught or suggested the claimed invention.  
First, the instant claims are directed to a non-integrating viral delivery system comprising the components recited in independent claim 1, wherein the at least one initiator protein, when expressed, functions to regulate expression of the second sequence and wherein the heterologous viral episomal origin of DNA replication comprises at least 95% sequence identity with SEQ ID NO: 1; and a pharmaceutical composition comprising the same non-integrating viral delivery system and at least one pharmaceutically acceptable carrier.  It is noting that there is no limitation whatsoever on any length of the heterologous viral episomal origin of DNA replication as long as it comprises a sequence having at least 95% sequence identity with SEQ ID NO: 1 (the 946-basepair sequence), particularly with the open language of the term “comprises” which means additional nucleotides constituting of any length can be added at the 5’- and/or 3’- ends of the sequence having at least 95% sequence identity with SEQ ID NO: 1.  For example, the claims encompass a non-integrating viral delivery in which the heterologous viral episomal origin of DNA replication containing the 946-basepair sequence of SEQ ID NO: 1 or a 946-basepair sequence of SEQ ID NO: 1 with modifications (e.g., substitutions, insertions, deletion or combinations thereof) that is at least 95% sequence identity with SEQ ID NO: 1, and optionally additional sequences may be added to 5’- and/or 3’-end thereof.
Second, in response to applicant's argument that the examiner has combined an excessive number of references (6 references), reliance on a large number of In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).  It is noting that currently amended independent claim 1 requires a lot of limitations such as: (i) the viral carrier contains a defective integrase gene; (ii) a heterologous viral episomal origin of DNA replication comprising a sequence having at least 95% sequence identity to SEQ ID NO: 1; (iii) a first sequence encoding at least one initiator protein specific for the heterologous viral episomal origin of DNA replication, wherein expression of the first sequence is inducible; and (iv) a second sequence encoding at least one gene, gene product, shRNA, siRNA, miRNA (elected species), or other RNA of interest.
Third, Fig. 12 depicts variable induced and basal episomal copy numbers per transduced cell for the 850-bp LCR (long control region), the 736-bp LCR fragment 1, the 35-bp LCR fragment 2, the 276-bp LCR fragment 3 and the 194-bp LCR fragment 4 (Fig. 11).  However, the 850-bp LCR and its fragments 1-4 are outside the scope of the limitation “wherein the heterologous viral episomal origin of DNA replication comprises at least 95% sequence identity with SEQ ID NO: 1 (the 946-bp sequence) recited in the instant claims.  It is also noted that variable induced and basal episomal copy numbers are due to the lack of at least one or more transcriptional factor binding sites in the 850-bp LCR.  In contrast, the non-integrating viral delivery system containing at least the 946-bp sequence of SEQ ID NO: 1 and resulting from the combined teachings of Lauermann, Schick et al, Ramirez Martinez et al, Apt et al, Krajinovic et al and Seedorf et al as set forth in the above 103 rejection contains all of the transcriptional factor binding sites as those found in the 850-bp LCR.  Moreover, there is no evidence of record indicating or suggesting similar variable induced and basal there is no limitation whatsoever on any length of the heterologous viral episomal origin of DNA replication as long as it comprises a sequence having at least 95% sequence identity with SEQ ID NO: 1 (the 946-basepair sequence), particularly with the open language of the term “comprises” which means additional nucleotides constituting of any length can be added at the 5’- and/or 3’- ends of the sequence having at least 95% sequence identity with SEQ ID NO: 1.  Pages 16-18 of the instant specification merely concern different designs of a vector system of the present application based on the intended disease target, with generic statements such as “Careful selection of promoters driving expression of the DNA cargo will further increase the flexibility and tissue specificity of this system.  Selecting Quadrant 2 provides for high episomal DNA copy numbers with potentially very high gene expression levels again depending on promoter selection.  Further, the use of shorter LCR fragments increases the size of DNA inserts that can be incorporated as cargo….The advantage of Quadrant 3 is very low basal levels of episomal DNA making the system highly controllable by the introduction or not, of E1/E2 proteins” (page 17, first paragraph); and “[t]he selection process can be correlated to the LCR fragments employed herein thus rendering the disclosed systems highly adaptable depending on the disease target and the intended biological response” (page 17, second paragraph).  Accordingly, there is nothing that is unpredictable with respect to currently amended claims, especially with the limitation “wherein the heterologous viral episomal origin of DNA replication comprises at least 95% sequence identity with SEQ 
Fourth, the Krause reference was cited to supplement the combined teachings of Lauermann, Schick et al, Ramirez Martinez et al, Apt et al, Krajinovic et al and Seedorf et al for the limitation “wherein the miRNA comprises a CCR5 miRNA” recited in dependent claim 23.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Amended claims 1, 3-6, 15-16, 18 and 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-9, 12 and 28-34 of copending Application No. 15/580,561 (reference application) in view of Apt et al (US 6,399,383), Krajinovic et al (J. Gen. Virol. 72:2573-2576; 1991) and Seedorf et al (Virology 145:181-185, 1985).  This is a modified rejection necessitated by Applicant’s amendment.
The claims of the present application differ from claims 1, 3-9, 12 and 28-34 of copending Application No. 15/580,561 in reciting specifically that the heterologous viral 
Before the effective filing date of the present application (12/08/2016), Apt et al already disclosed human papillomavirus vectors useful in gene therapy, and such a vector contains E1 and E2 coding regions from a benign or low-risk human papillomavirus and an LCR region from a human papillomavirus comprising an origin of replication comprising binding sites for the E1 and E2 proteins (Abstract; Summary of the Invention; particularly col. 7, line 64 continues to line 21 on col. 8; Fig. 2 and issued claims 1-40).  Apt et al stated explicitly “A suitable vector includes E1 and E2 coding sequences from a human papillomarius operably linked to a promoter and enhancer, an LCR region including at least an origin of replication including binding sites for E1 and E2, and an expression cassette.  The E1 and E2 coding sequences are from a benign or low risk human papillomavirus….The LCR region is from a human papillomavirus but not necessarily a papillomavirus with benign or low risk as the LCR region alone does not confer oncogenic potential.  The expression cassette encodes a therapeutic gene and/or a marker gene operably linked to a promoter and other regulatory sequences that ensure expression.  The E1 and E2 sequences are typically full-length protein coding sequences although sequences encoding fragments can also be used provided the fragments retain similar activity to the full-length sequences.  The E1 and E2 vectors are typically linked to the promoter and enhancer with which they are naturally associated.  However, other promoters and enhancers can also be used.  In this case, the E1 and E2 open-reading frames can be liked to a single promoter/enhancer, as occurs in the HPV-2 genome, or can be separately linked to two promoter/enhancer combinations” (col. 7, line 64 continues to line 21 on col. 8).
Additionally, Krajinovic et al already sequenced PCR products covering part of the LCR of human papillomavirus type 16, and the LCR sequence (nucleotides 7151-100) presented in Fig. 4 exhibits 90% sequence identity to SEQ ID NO: 1 (946 bp) of the present application or 100% local similarity to nucleotides 93-946 of SEQ ID NO: 1 (Abstract; page 2574, right column, last paragraph; Fig. 4; and attached sequence search below). 
Moreover, Seedorf et al also disclosed a complete human papillomavirus type 16 DNA genome comprising the sequence of nucleotides 7059-7150 that is 100% identical to the sequence of nucleotides 1-92 of SEQ ID NO: 1 (946 bp) of the present application (Abstract; Fig. 3; and attached sequence search below).
Accordingly, it would have been obvious before the effective date of the present application for an ordinary skilled artisan to further modify claims 1, 3-9, 12 and 28-34 of copending Application No. 15/580,561 by also selecting an HPV16 episomal origin of replication comprising a HPV16 long control region (LCR), including the LCR containing an origin of replication and binding sites for E1 and E2 proteins and comprising nucleotides 7059-100 (numbering according to Fig. 4 in the Krajinovic reference) in the HPV16 genome for the non-integrating viral delivery system, in light of the teachings of Apt et al, Krajinovic et al and Seedorf et al as presented above with a reasonable expectation of success.
An ordinary skilled artisan would have been motivated to carry out the above modifications because Apt et al already disclosed human papillomavirus vectors useful in  an LCR region from a human papillomavirus comprising an origin of replication comprising binding sites for the E1 and E2 proteins; and the LCR region is from a human papillomavirus that is not necessarily from a papillomavirus with benign or low risk as the LCR region alone does not confer oncogenic potential.  Additionally, Krajinovic et al already disclosed a HPV16 LCR sequence comprised of nucleotides 7151-100 as depicting in Fig. 4 that exhibits 90% sequence identity to SEQ ID NO: 1 (946 bp) or 100% local similarity to nucleotides 93-946 of SEQ ID NO: 1 of the present application while Seedorf et al also disclosed a complete human papillomavirus type 16 DNA genome comprising the sequence of nucleotides 7059-7150 that is 100% identical to the sequence of nucleotides 1-92 of SEQ ID NO: 1 (946 bp) of the present application; and therefore a human HPV16 LCR sequence comprising nucleotides 7151-100 with a 5’ end extension of nucleotides of 7059-7150 containing human HPV16 episomal origin of DNA replication and binding sites for E1 and E2 proteins is 100% identical to SEQ ID NO: 1 of the present application.
This is a provisional nonstatutory double patenting rejection.6

Claims 2 and 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-9, 12 and 28-34 of copending Application No. 15/580,561 (reference application) in view of Apt et al (US 6,399,383), Krajinovic et al (J. Gen. Virol. 72:2573-2576; 1991) and Seedorf et al (Virology 145:181- in view of Ramirez Martinez et al (WO 2015/078999) and Krause et al (US 2015/0176006).
The claims of the present application differ from claims 1, 3-9, 12 and 28-34 of copending Application No. 15/580,561 in reciting specifically that the viral carrier is a lentivirus and the miRNA comprises a CCR5 miRNA.
Before the effective filing date of the present application, Ramirez Martinez et al already taught using non-integrative lentiviral vectors containing a eukaryotic origin of replication to deliver a polynucleotide of interest encoding a polypeptide or protein, or encoding a microRNA, a siRNA or a shRNA, or a combination thereof to both dividing and non-dividing eukaryotic cells (Abstract; Summary of the Invention; particularly page 20, lines 4-10; page 22, line 32 continues to line 2 on page 23; page 38,  and lines 6-9).
Additionally, Krause et al also taught at least a recombinant nucleic acid molecule that forms a hair pin structure to down-regulate human CCR5 gene (CCR5 miRNA) in a cell in the form of an episomal vector (Abstract; Summary of the Invention; particularly paragraphs [0007], [0012], [0020], [0033], [0059]-[0063]; Examples 1-4 and Figs. 1-3).  Krause et al stated “Specifically, studies presented here show down-regulation of CCR5 gene expression, an important HIV co-receptor critically involved in the process of host cell infection.  The studies employ modified HeLa cells that stably express human CCR5 at a level significantly higher as compared to native immune cells.  Upon expression of the newly designed RNA molecules the efficiency of CCR5 down-regulation is increased by 100% as compared to previously available targeted RNA expression vectors” (paragraph [0033]).

An ordinary skilled artisan would have been motivated to further carry out the above modifications because Ramirez Martinez et al already taught using non-integrative lentiviral vectors to deliver a polynucleotide of interest encoding a polypeptide or protein, or encoding a microRNA, a siRNA or a shRNA, or a combination thereof to both dividing and non-dividing eukaryotic cells; while Krause et al also taught successfully preparing at least a recombinant nucleic acid molecule that forms a hair pin structure to down-regulate human CCR5 gene (CCR5 miRNA) in a cell in the form of an episomal vector, and noting that CCR 5 is an important HIV co-receptor critically involved in the process of host cell infection. 
This is a provisional nonstatutory double patenting rejection.

In the Amendment filed on 02/22/2021 (page 11) Applicants requested that the provisional double patenting rejections be held in abeyance until subject matter is found allowable.

Conclusions
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting SPE, James Schultz, may be reached at (571) 272-0763.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business 

/QUANG NGUYEN/Primary Examiner, Art Unit 1633                                                                                                                                                                                                        


LOCUS       S60559                   860 bp    DNA     linear   VRL 07-MAY-1993
{long control region} [human papillomavirus, type 16, Genomic, 860
            nt].
J. Gen. Virol. 72 (PT 10), 2573-2576 (1991)
   


  Query Match             90.3%;  Score 854;  DB 380;  Length 860;
  Best Local Similarity   100.0%;  
  Matches  854;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy         93 GTAAGTATTGTATGTATGTTGAATTAGTGTTGTTTGTTGTGTATATGTTTGTATGTGCTT 152
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 GTAAGTATTGTATGTATGTTGAATTAGTGTTGTTTGTTGTGTATATGTTTGTATGTGCTT 60

Qy        153 GTATGTGCTTGTAAATATTAAGTTGTATGTGTGTTTGTATGTATGGTATAATAAACACGT 212
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GTATGTGCTTGTAAATATTAAGTTGTATGTGTGTTTGTATGTATGGTATAATAAACACGT 120

Qy        213 GTGTATGTGTTTTTAAATGCTTGTGTAACTATTGTGTCATGCAACATAAATAAACTTATT 272
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 GTGTATGTGTTTTTAAATGCTTGTGTAACTATTGTGTCATGCAACATAAATAAACTTATT 180

Qy        273 GTTTCAACACCTACTAATTGTGTTGTGGTTATTCATTGTATATAAACTATATTTGCTACA 332
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 GTTTCAACACCTACTAATTGTGTTGTGGTTATTCATTGTATATAAACTATATTTGCTACA 240

Qy        333 TCCTGTTTTTGTTTTATATATACTATATTTTGTAGCGCCAGGCCCATTTTGTAGCTTCAA 392
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 TCCTGTTTTTGTTTTATATATACTATATTTTGTAGCGCCAGGCCCATTTTGTAGCTTCAA 300

Qy        393 CCGAATTCGGTTGCATGCTTTTTGGCACAAAATGTGTTTTTTTAAATAGTTCTATGTCAG 452
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 CCGAATTCGGTTGCATGCTTTTTGGCACAAAATGTGTTTTTTTAAATAGTTCTATGTCAG 360

Qy        453 CAACTATGGTTTAAACTTGTACGTTTCCTGCTTGCCATGCGTGCCAAATCCCTGTTTTCC 512
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 CAACTATGGTTTAAACTTGTACGTTTCCTGCTTGCCATGCGTGCCAAATCCCTGTTTTCC 420

Qy        513 TGACCTGCACTGCTTGCCAACCATTCCATTGTTTTTTACACTGCACTATGTGCAACTACT 572
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 TGACCTGCACTGCTTGCCAACCATTCCATTGTTTTTTACACTGCACTATGTGCAACTACT 480

Qy        573 GAATCACTATGTACATTGTGTCATATAAAATAAATCACTATGCGCCAACGCCTTACATAC 632
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 GAATCACTATGTACATTGTGTCATATAAAATAAATCACTATGCGCCAACGCCTTACATAC 540

Qy        633 CGCTGTTAGGCACATATTTTTGGCTTGTTTTAACTAACCTAATTGCATATTTGGCATAAG 692
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 CGCTGTTAGGCACATATTTTTGGCTTGTTTTAACTAACCTAATTGCATATTTGGCATAAG 600

Qy        693 GTTTAAACTTCTAAGGCCAACTAAATGTCACCCTAGTTCATACATGAACTGTGTAAAGGT 752
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 GTTTAAACTTCTAAGGCCAACTAAATGTCACCCTAGTTCATACATGAACTGTGTAAAGGT 660

Qy        753 TAGTCATACATTGTTCATTTGTAAAACTGCACATGGGTGTGTGCAAACCGATTTTGGGTT 812
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 TAGTCATACATTGTTCATTTGTAAAACTGCACATGGGTGTGTGCAAACCGATTTTGGGTT 720

Qy        813 ACACATTTACAAGCAACTTATATAATAATACTAAACTACAATAATTCATGTATAAAACTA 872
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        721 ACACATTTACAAGCAACTTATATAATAATACTAAACTACAATAATTCATGTATAAAACTA 780


              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        781 AGGGCGTAACCGAAATCGGTTGAACCGAAACCGGTTAGTATAAAAGCAGACATTTTATGC 840

Qy        933 ACCAAAAGAGAACT 946
              ||||||||||||||
Db        841 ACCAAAAGAGAACT 854


LOCUS       PPH16                   7904 bp    DNA     circular VRL 18-MAR-1994
Human papillomavirus type 16 (HPV16), complete genome.
Virology 145 (1), 181-185 (1985)
  

  Query Match             89.4%;  Score 846;  DB 375;  Length 7904;
  Best Local Similarity   100.0%;  
  Matches  846;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 AAGGCCAAACCAAAATTTACATTAGGAAAACGAAAAGCTACACCCACCACCTCATCTACC 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       7059 AAGGCCAAACCAAAATTTACATTAGGAAAACGAAAAGCTACACCCACCACCTCATCTACC 7118

Qy         61 TCTACAACTGCTAAACGCAAAAAACGTAAGCTGTAAGTATTGTATGTATGTTGAATTAGT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       7119 TCTACAACTGCTAAACGCAAAAAACGTAAGCTGTAAGTATTGTATGTATGTTGAATTAGT 7178

Qy        121 GTTGTTTGTTGTGTATATGTTTGTATGTGCTTGTATGTGCTTGTAAATATTAAGTTGTAT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       7179 GTTGTTTGTTGTGTATATGTTTGTATGTGCTTGTATGTGCTTGTAAATATTAAGTTGTAT 7238

Qy        181 GTGTGTTTGTATGTATGGTATAATAAACACGTGTGTATGTGTTTTTAAATGCTTGTGTAA 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       7239 GTGTGTTTGTATGTATGGTATAATAAACACGTGTGTATGTGTTTTTAAATGCTTGTGTAA 7298

Qy        241 CTATTGTGTCATGCAACATAAATAAACTTATTGTTTCAACACCTACTAATTGTGTTGTGG 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       7299 CTATTGTGTCATGCAACATAAATAAACTTATTGTTTCAACACCTACTAATTGTGTTGTGG 7358

Qy        301 TTATTCATTGTATATAAACTATATTTGCTACATCCTGTTTTTGTTTTATATATACTATAT 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       7359 TTATTCATTGTATATAAACTATATTTGCTACATCCTGTTTTTGTTTTATATATACTATAT 7418

Qy        361 TTTGTAGCGCCAGGCCCATTTTGTAGCTTCAACCGAATTCGGTTGCATGCTTTTTGGCAC 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       7419 TTTGTAGCGCCAGGCCCATTTTGTAGCTTCAACCGAATTCGGTTGCATGCTTTTTGGCAC 7478

Qy        421 AAAATGTGTTTTTTTAAATAGTTCTATGTCAGCAACTATGGTTTAAACTTGTACGTTTCC 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       7479 AAAATGTGTTTTTTTAAATAGTTCTATGTCAGCAACTATGGTTTAAACTTGTACGTTTCC 7538

Qy        481 TGCTTGCCATGCGTGCCAAATCCCTGTTTTCCTGACCTGCACTGCTTGCCAACCATTCCA 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       7539 TGCTTGCCATGCGTGCCAAATCCCTGTTTTCCTGACCTGCACTGCTTGCCAACCATTCCA 7598

Qy        541 TTGTTTTTTACACTGCACTATGTGCAACTACTGAATCACTATGTACATTGTGTCATATAA 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       7599 TTGTTTTTTACACTGCACTATGTGCAACTACTGAATCACTATGTACATTGTGTCATATAA 7658

Qy        601 AATAAATCACTATGCGCCAACGCCTTACATACCGCTGTTAGGCACATATTTTTGGCTTGT 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       7659 AATAAATCACTATGCGCCAACGCCTTACATACCGCTGTTAGGCACATATTTTTGGCTTGT 7718

Qy        661 TTTAACTAACCTAATTGCATATTTGGCATAAGGTTTAAACTTCTAAGGCCAACTAAATGT 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       7719 TTTAACTAACCTAATTGCATATTTGGCATAAGGTTTAAACTTCTAAGGCCAACTAAATGT 7778

Qy        721 CACCCTAGTTCATACATGAACTGTGTAAAGGTTAGTCATACATTGTTCATTTGTAAAACT 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       7779 CACCCTAGTTCATACATGAACTGTGTAAAGGTTAGTCATACATTGTTCATTTGTAAAACT 7838

Qy        781 GCACATGGGTGTGTGCAAACCGATTTTGGGTTACACATTTACAAGCAACTTATATAATAA 840
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||


Qy        841 TACTAA 846
              ||||||
Db       7899 TACTAA 7904